Citation Nr: 1422298	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-29 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of right knee meniscectomy, to include degenerative joint disease.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to April 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This claim was previously before the Board in December 2012, at which time it was remanded for additional development.  After an April 2013 supplemental statement of the case, the Agency of Original Jurisdiction (AOJ) returned the claim to the Board for further appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the December 2012 remand, the Board directed the RO to provide the Veteran with a VA examination in order to ascertain the severity of his service-connected residuals of right knee meniscectomy, to include degenerative joint disease.  Notice of the Board remand, as well as a March 2013 RO letter notifying him that the VA medical facility nearest him would be scheduling him for an examination, were sent to his address of record.  

The evidence of record demonstrates that a VA medical facility scheduled the Veteran for a VA examination on April 3, 2013.  However, the Veteran did not appear for this examination and, thus, it was cancelled.  Documents showing that the Veteran failed to appear for this examination indicate that a different mailing address was used by the VA medical facility.  Subsequent VA mailings, to include 
an April 2013 supplemental statement of the case, were sent to the Veteran's address of record.

Given that the VA medical facility appears to have used an incorrect mailing address when providing the Veteran notice of the April 2013 VA examination, the Board finds that a remand is required in order to obtain clarification as to the Veteran's correct mailing address.  Further, once clarification has been obtained, the AOJ should schedule the Veteran for another VA examination, ensuring that his correct mailing address is utilized by the VA medical facility.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the Veteran to obtain clarification as to his current mailing address.  Once obtained, the AOJ must ensure that the VA medical facility where the examination is to be held is provided notice of the Veteran's current mailing address.

2.  Thereafter, the AOJ should schedule the Veteran for a VA examination to determine the nature and current level of severity of his service-connected right knee disability.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies are to be performed.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Joints Examination, and use of a goniometer must be noted in the report.  The examiner should offer an opinion as to the degree on which pain first appears on flexion and extension of the right knee.  The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, and pain with repetitive use, and provide an opinion as to how these factors result in any additional limitation of flexion and/or extension, or otherwise impair functioning of the knee.  The examiner should set forth all examination findings, along with an explanation for any conclusions reached.

3.  Upon completion of the foregoing and any other additional development deemed necessary, the AOJ should re-adjudicate the Veteran's claim of entitlement to an increased rating for residuals of right knee meniscectomy, to include degenerative joint disease, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, the AOJ should provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

